 UNITED STATES BANKRUPTCY COURT
      Case
 DISTRICT OF18-15691-CMG
             NEW JERSEY  Doc 754-1                    Filed 02/08/21 Entered 02/08/21 16:30:31          Desc
                                          Certificate of Service Page 1 of 5
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 UNITED STATES DEPARTMENT OF JUSTICE
 OFFICE OF THE UNITED STATES TRUSTEE
 ANDREW R. VARA
 UNITED STATES TRUSTEE, REGIONS 3 & 9
 Jeffrey M. Sponder, Esq.
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Telephone: (973) 645-3014                                       Case No.:          18-15691 (CMG)
 Fax: (973) 645-5993
 E-Mail: jeffrey.m.sponder@usdoj.gov                             Chapter 11

 In Re:                                                          Hearing Date:      February 9, 2021 at 11:00 a.m.

 American Center for Civil Justice, Inc.,                        Judge:             Christine M. Gravelle

 Debtor.


                                         CERTIFICATION OF SERVICE

          1.       I, Jeffrey M. Sponder:

               ☒ represent the US Trustee in this matter.

               ☐ am the paralegal for                       who represents                     in this matter.

           2.      On February 8, 2021, I caused the following pleadings and/or documents to be served on the

parties listed in the chart below.

                   •      The United States Trustee’s Objection to Clerk’s Notice of Intention to Close Case.

          3.       I certify under penalty of perjury that the above documents were sent using the mode of service

indicated.

Date: February 8, 2021                                            /s/ Jeffrey M. Sponder
                                                                  Jeffrey M. Sponder
                                                                  Trial Attorney
     Case 18-15691-CMG      Doc 754-1 Filed 02/08/21 Entered 02/08/21 16:30:31 Desc
                              Certificate of Service Page 2 of 5
Name and Address of Party Served Relationship of Party to the Case Mode of Service

Timothy P. Neumann, Esq.             Counsel for the Debtor.              ☐ Hand-delivered
Broege, Neumann, Fischer & Shaver                                         ☐ Regular mail
                                                                          ☐ Certified mail/RR
25 Abe Voorhees Drive
                                                                          ☒ Other Fed. R. Bankr. P. 9036
Manasquan, NJ 08736
timothy.neumann25@gmail.com
                                                                          (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)


Andrea Dobin, Esq.                   Counsel for Creditor, Joshua         ☐ Hand-delivered
Trenk DiPasquale, et al.             Ambush                               ☐ Regular mail
                                                                          ☐ Certified mail/RR
427 Riverview Plaza
                                                                          ☒ Other Fed. R. Bankr. P. 9036
Trenton, NJ 08611
adobin@trenklawfirm.com
                                                                          (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)


William S. Katchen, Esq.             William Katchen                      ☐ Hand-delivered
Law Offices of William S. Katchen,                                        ☐ Regular mail
                                                                          ☐ Certified mail/RR
LLC
                                                                          ☒ Other Fed. R. Bankr. P. 9036
210 Park Avenue
Suite 301
Florham Park, NJ 07932                                                    (As authorized by the Court or by
wkatchen@wskatchen.com                                                    rule. Cite the rule if applicable.)


Karina Pia Lucid, Esq.               Counsel for Creditor, Estate of      ☐ Hand-delivered
Karina Pia Lucid, ESQ., LLC          Betty Ann Welch, Michael Welch,      ☐ Regular mail
                                                                          ☐ Certified mail/RR
PO Box 230                           and Gerard Welch
                                                                          ☒ Other Fed. R. Bankr. P. 9036
3640 Valley Road
Suite 2a
Liberty Corner, NJ 07938                                                  (As authorized by the Court or by
klucid@karinalucidlaw.com                                                 rule. Cite the rule if applicable.)

Robert E. Nies, Esq.                 Counsel for Creditor, Law Office     ☐ Hand-delivered
Chiesa Shahinian & Giantomasi PC     of Paul Gaston                       ☐ Regular mail
                                                                          ☐ Certified mail/RR
One Boland Drive
                                                                          ☒ Other Fed. R. Bankr. P. 9036
West Orange, NJ 07052
rnies@csglaw.com
                                                                          (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)

Mark Politan, Esq.                   Counsel for Creditor, Avi Elishis,   ☐ Hand-delivered
Politan Law, LLC                     Diana Campuzano, and Gregg           ☐ Regular mail
                                                                          ☐ Certified mail/RR
88 East Main Street                  Salzman
                                                                          ☒ Other Fed. R. Bankr. P. 9036
#502
Mendham, NJ 07945
mpolitan@politanlaw.com                                                   (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)
      Case 18-15691-CMG       Doc 754-1 Filed 02/08/21 Entered 02/08/21 16:30:31 Desc
                                Certificate of Service Page 3 of 5
Michael D. Siegel, Esq.               Counsel for Creditor, Avi Elishis, ☐ Hand-delivered
Siegel & Siegel                       Diana Campuzano, and Gregg         ☐ Regular mail
                                                                         ☐ Certified mail/RR
One Penn Plaza                        Salzman
                                                                         ☒ Other Fed. R. Bankr. P. 9036
New York, NY 10119
sieglaw@optonline.net
                                                                         (As authorized by the Court or by
                                                                         rule. Cite the rule if applicable.)


Robert J. Tolchin, Esq.               Counsel for Creditor, Avi Elishis,   ☐ Hand-delivered
The Berkman Law Office LLC            Diana Campuzano, and Gregg           ☐ Regular mail
                                                                           ☐ Certified mail/RR
111 Livingston St.                    Salzman
                                                                           ☒ Other Fed. R. Bankr. P. 9036
Suite 1928
Brooklyn, NY 11201
rtolchin@berkmanlaw.com                                                    (As authorized by the Court or by
                                                                           rule. Cite the rule if applicable.)


Douglas T Tabachnik, Esq.             Counsel for Creditor, Michael        ☐ Hand-delivered
Law Offices of Douglas T Tabachnik,   Engelberg                            ☐ Regular mail
                                                                           ☐ Certified mail/RR
PC
                                                                           ☒ Other Fed. R. Bankr. P. 9036
Woodhull House Suite C
63 West Main Street
Freehold, NJ 07728                                                         (As authorized by the Court or by
dtabachnik@dttlaw.com                                                      rule. Cite the rule if applicable.)


Elan E. Weinreb, Esq.                 Counsel for Creditor, The Weinreb ☐ Hand-delivered
The Weinreb Law Firm, PLLC            Law Firm, PLLC                    ☐ Regular mail
                                                                        ☐ Certified mail/RR
1225 Franklin Avenue
                                                                        ☒ Other Fed. R. Bankr. P. 9036
Suite 325
Garden City, NY 11530
eweinreb@weinreblaw.com                                                 (As authorized by the Court or by
                                                                        rule. Cite the rule if applicable.)


Aaron Applebaum                       Counsel for Creditor, Ben-Rafael     ☐ Hand-delivered
Saul Ewing Arnstein & Lehr LLP        Claimants                            ☐ Regular mail
                                                                           ☐ Certified mail/RR
Centre Square West
                                                                           ☒ Other Fed. R. Bankr. P. 9036
1500 Market Street, 38th Floor
Philadelphia, PA 19102
aaron.applebaum@saul.com                                                   (As authorized by the Court or by
                                                                           rule. Cite the rule if applicable.)


Jennifer Barna                        Counsel for Creditor, Friedman       ☐ Hand-delivered
Epstein Becker & Green                Law Office, P.A.                     ☐ Regular mail
                                                                           ☐ Certified mail/RR
One Gateway Center
                                                                           ☒ Other Fed. R. Bankr. P. 9036
13th Floor
Newark, NJ 07102
jbarna@ebglaw.com                                                          (As authorized by the Court or by
                                                                           rule. Cite the rule if applicable.)
      Case 18-15691-CMG      Doc 754-1 Filed 02/08/21 Entered 02/08/21 16:30:31 Desc
                               Certificate of Service Page 4 of 5
Morris S. Bauer                      Counsel for Creditor, Michael ☐ Hand-delivered
Allison J. Arotsky                   Engelberg                     ☐ Regular mail
                                                                   ☐ Certified mail/RR
Norris McLaughlin & Marcus, PA
                                                                   ☒ Other Fed. R. Bankr. P. 9036
400 Crossing Boulevard
8th Floor
Bridgewater, NJ 08807                                              (As authorized by the Court or by
msbauer@nmmlaw.com                                                 rule. Cite the rule if applicable.)
aarotsky@norris-law.com

Joseph Casello                       Counsel for Creditor, American       ☐ Hand-delivered
Collins, Vella & Casello             Center for Civil Justice Religious   ☐ Regular mail
                                                                          ☐ Certified mail/RR
2317 Route 34 South                  Liberty & Tolerance, Inc.
                                                                          ☒ Other Fed. R. Bankr. P. 9036
Suite 1A
Manasquan, NJ 08736
jcasello@cvclaw.net                                                       (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)

James P. Flynn                       Counsel for Creditor, Ben-Rafael     ☐ Hand-delivered
Epstein Becker & Green, P.C.         Claimants                            ☐ Regular mail
                                                                          ☐ Certified mail/RR
Epstein Becker & Green,PC
                                                                          ☒ Other Fed. R. Bankr. P. 9036
James P. Flynn
Newark, NJ 07102
jflynn@ebglaw.com                                                         (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)

Neal M Sher                          Counsel for Creditor, General        ☐ Hand-delivered
Neal M. Sher                         Counsel for the Debtor               ☐ Regular mail
                                                                          ☐ Certified mail/RR
551 Fifth Avenue
                                                                          ☒ Other Fed. R. Bankr. P. 9036
31st Floor
New York, NY 10176
nealsher@gmail.com                                                        (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)

Michael A. Siravo, IV                Counsel for Creditor, Joshua         ☐ Hand-delivered
McManimon, Scotland & Baumann        Ambush                               ☐ Regular mail
                                                                          ☐ Certified mail/RR
427 Riverview Plaza
                                                                          ☒ Other Fed. R. Bankr. P. 9036
Trenton, NJ 08611
msiravo@msbnj.com
                                                                          (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)


Charles Epstein                      Counsel for Creditor, Friedman       ☐ Hand-delivered
27 Warren Street                     Law Office, P.A.                     ☐ Regular mail
                                                                          ☐ Certified mail/RR
Suite 304
                                                                          ☒ Other Fed. R. Bankr. P. 9036
Hackensack, NJ 07601
ceatty@gmail.com
                                                                          (As authorized by the Court or by
                                                                          rule. Cite the rule if applicable.)
     Case 18-15691-CMG   Doc 754-1 Filed 02/08/21 Entered 02/08/21 16:30:31 Desc
                           Certificate of Service Page 5 of 5
Eric R. Perkins                  Counsel for Creditors, Joyce   ☐ Hand-delivered
Becker LLC                       Louise Leydet and Richard Paul ☐ Regular mail
                                                                ☐ Certified mail/RR
354 Eisenhower Parkway           Brewer
                                                                ☒ Other Fed. R. Bankr. P. 9036
Livingston, NJ 07039
eperkins@becker.legal
                                                                (As authorized by the Court or by
                                                                rule. Cite the rule if applicable.)
